 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the Respondent cease and desist from infringing in any mannerupon such rights.Upon the basis of the foregoing findings of fact,and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Local 481,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers Unionof America,is a labor organization within the meaning ofSection2 (5) of the Act.2.By discriminating in regard to thehire andtenure of employmentof FrederickAllee,WilliamDedman,James Lee, Oren Martin,Calvin Tmtinger, and ByardConrad,thus discouraging membership and activity in behalf of the above-namedlabor organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By such discrimination and by questioning employees concerning their mem-bership in a labor organization,the Respondent has interferedwith,restrained, andcoerced employees in the exercise of rights guaranteed in Section7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Sperry Gyroscope Company, Division of Sperry Rand Corpora-tionandEngineers'Association,International Union of Elec-trical,Radio and Machine Workers of America,Local 445,AFL-CIO,Charging PartySperry Gyroscope Company, Division of Sperry Rand Corpora-tionandDecertification Committee,PetitionerandEngineers'Association,InternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO.Cases Nos. 2-CA-7613 and 2-RD-495.March 15, 1962DECISION AND ORDEROn December 8, 1961, Trial Examiner Stanley Gilbert issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel, the Charging Party,the Employer, and the Petitioner filed exceptions to the IntermediateReport and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed?The1 The Respondent filed a request for oralargument.Because in our opinionthe record,exceptions,and briefs adequately set forth the issues and positions of parties,the requestfor oral argument is denied.9 The Respondent contendsthe TrialExaminer erred in dismissing the Respondent's sev-eral motions for bills of particulars.We find thatthe Respondenthas not beenprejudicedby such denials.The violationsfound are in accord withthe substance of thecomplaintand have been fully litigated136 NLRB No. 45. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.295rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only insofar as consistent with ourdecision herein.The Trial Examiner found that, by implanting in the mind of em-ployee Mervin Werst the idea of organizing a movement to oppose theaffiliation of the Employees Association with the Charging Party; byencouraging him to take such action; and by advising him of the initialsteps to take, Respondent did initiate the organization of the Decerti-fication Committee which evolved out of Werst's activities and inwhich he played a major role, and that by such conduct, Respondentinterfered with employees in the exercise of their statutory rightswithin the meaning of Section 8 (a) (1) of the Act.We agree, for thereasons set forth by the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act through such activity, even assumingWerst was an employee and not a supervisor within the meaning of theAct.We therefore adopt his findings and conclusions in this regard.However, we also find that Werst was a supervisor within the meaning of the Act, and that Respondent therefore violated Section 8 (a) (1)by participating directly in the formation of the Decertification Corrw-mittee and in its affairs through the activities of Worst, and that bysuch conduct Respondent initiated and fostered the filing of the de-certification petition in Case No. 2-RD-495, also in violation of theAct.'For support of our supervisory finding, we rely on the record evi-dence of the following facts : Werst headed the field shop of Respond-ent'sUSD-7 project, directing the work of 12 employees. The fieldshop was one of four sections of the USD-7 project, two of which wereheaded by section heads who were admittedly supervisors.Doersam,the project director, testified that Werst was an acting section head,and that he had responsibility for the initial planning of the fieldshop equipment needed to perform the work of the section; for sched-uling the engineering work; for estimating the number and caliber ofengineers needed; for recruiting engineers and making sure that theywere available to him at appropriate times; for assigning specifictasks and for generally organizing their work; for working with themproviding necessary technical assistance; and for making progress re-ports to Doersam and to Sperry's customers.We think it obvious that performance of such functions constitutesmore than routine direction of subordinates and that it involves theresponsible direction of the work of other employees.That Worstdid function as Doersam described is shown by the fact of his partici-pation in the recruitment program for the USD-7 project; and byaBirmingham PublishingCompany,118 NLRB 1380 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDDoersams' notification to employees assigned to work under Werstthat they were to look to Werst for technical and administrative di-rection.As to the first, the record clearly reveals that Respondent'spolicy was that recruitment of personnel was a function to be per-formed by supervisory personnel.Werst, though holding a nonsuper-visory job classification, was assigned such duties by Doersam.Hisperformance of such duties took him on trips to various places aroundthe country, where, as Respondent's representative, he interviewedapplicants, eliminating those who he determined were not qualified,and submitting reports to Doersam as to his impressions and observa-tions concerning others.The record shows that these reports includedrecommendations both as to salaries and placement in Sperry's opera-tions.On the basis of these reports and on discussions with Werst,Doersam submitted offer memorandums of employment to the employ-ment office recommending hire. The record shows that Werst inter-viewed more applicants for employment than anyone else involved inthe USD-7 project and that at least 25 engineers came to work forSperry as a result of recommendations initially made by Werst. Theforegoing amply demonstrates that, pursuant to delegation of author-ity from Doersam, Werst exercised authority to effectively recommendthe hire of applicants, and effectively rejected applicants foremployment.As to the second, there is the evidence of General Counsel's ExhibitNo. 5, a directive from Doersam to all USD-7 personnel announcingthat three engineers were being taken off other tasks and assigned towork in the field shop, and directing them to report to Werst for tech-nical and administrative direction.There is also the testimony ofPhilip Bila that when he was assigned to the USD-7 project, Doersamtold him that if he wanted anything he was to go to Werst for it, andthat this included requests for time off and for merit increases.Bilatestified that Werst did grant him time off and that when he inquiredof Werst about the possibility of a merit raise, Werst discussed the situ-ation with him, reviewed his experience, and made him feel prettygood about his chances and later informed him that he would receivethe raise.Based on the foregoing, we conclude that lVerst did in fact exerciseboth technical and administrative direction over employees workingunder him, and that he did so pursuant to authority delegated to himby Doersam.While it is true that Werst had been recommended forthe position of section head, but had not received the promotion, it isthe exercise of supervisory authority and not the title a person holdsthat is controlling.On the basis of the foregoing, we conclude thatWerst was a supervisor within the meaning of the Act during theevents involved in this case. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.297THE REMEDYWe shall order Respondent to cease and desist from engaging inthe conduct we have found to be violative of Section 8(a) (1) or inany like or related conduct.Additionally, as we have found that Re-spondent unlawfully initiated and sponsored the decertification peti-tion in Case No. 2-RC-495, and as it is well settled that the petitionby reason of such conduct cannot be said to have raised a questionconcerning representation,' we shall in accordance with our usual prac-tice order that the petition be dismissed, and that all proceedings onthat petition be vacated and set aside and declared a nullity.'ORDERUpon the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding, the Board orders that theRespondent, Sperry Gyroscope Company, Division of Sperry RandCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from instigating or encouraging the organiza-tion of a movement to decertify the Engineers' Association, or anyother union which is the recognized or certified bargaining representa-tive for a unit of its employees, and from engaging in any like orrelated conduct constituting interference, restraint, or coercion ofemployees in violation of Section 8(a) (1) of the Act.2.Cease and desist from interfering with the decertification move-ment, or engaging in any like or related conduct, through the partici-pation of supervisory personnel.3. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'We reject the contentions of Respondent and of the Decertification Petitioner that thedecisions inNorth Electric Company,129 NLRB 675, and Boggsand Company, Inc,122NLRB 758, preclude the Board from dismissing the petition.The first case did not involvean invalid petition, and is distinguishable on that groundsThe second case involved un-timely objections filed by an employer who could not have raised the same issue in an un-fair labor practice because it could not file a charge against itself.While it is true thatthe Board will dismiss a decertification petition on the basis of timely filed objections asto employer initiation and sponsoring of the petition,it could not there allow an employerto profit by its own wrongdoing,when its employees had, notwithstanding such wrong-doing, voted contrary to the employer's desiresAccordingly,as the petition herein was anullity,we shall dismiss itCfReliance Steel Products Company,135 NLRB 730.PaulM. O'Neill International Detective Agency, Inc.,124 NLRB 167.cWe have been officially advised that on March 1,1962, Respondent filed a petition inCase No.2-RM-1199(not published in NLRB volumes),for an election in the same unitinvolved in Case No. 2-RD-495.The Regional Director has requested the Board's adviceas to whether it is proper to proceed on the petition,the contract between Respondentand the Charging Party having a termination date of March 14, 1962.The Board doesnot conduct elections during the pendency of unwaived unfair labor practices involvingemployees in the bargaining unit in which the election is soughtNor does it conduct suchelections prior to the time that the effect of such unfair labor practice as have been foundby the Board have been dissipated.Accordingly,the Board sees no objection to theprocessing of the RM petition at such time as the Regional Director has received noticethat Respondent intends to and will comply with the provisions of our Order herein.Such processing may include the holding of such hearings as may be necessary,but an elec-tion shall not be held prior to the expiration of the period during which the notice pro-vided herein must be posted. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at all of its plants, copies of the notice attached heretomarked "Appendix." 6 Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by the Respondent's representative, be posted by it immediatelyupon receipt thereof, and be maintained by it for at least 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the receipt of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the petition filed in Case No. 2-RD-495be, and the same hereby is, dismissed, and that all proceedings on thatpetition be vacated and set aside and declared a nullity.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WWE WILL NOT instigate or encourage the organization of amovement of decertify the Engineers' Association, InternationalUnion of Electrical, Radio and Machine Workers of America,Local 445, AFL-CIO, or any other union which is the recognizedor certified bargaining representative for a unit of our employees,or engage in any like or related conduct constituting interference,restraint, or coercion of employees in violation of Section 8 (a) (1)of the Act.WE WILL NOT interfere with the decertification movement orengage in any like or related conduct through the participation ofsupervisory personnel.SPERRY GYROSCOPE COMPANY, DIVISIONOF SPERRY RAND CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (745 Fifth Avenue, New York, New York; Telephone Number,Plaza 1-5500) if they have any question concerning this notice orcompliance with its provisions. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.INTERMEDIATE REPORT AND RECOMMENDED ORDER299STATEMENT OF THE CASEThis proceeding, with all parties represented by counsel, was heard before StanleyGilbert, the dulydesignatedTrial Examiner, in New York, New York, on the fol-lowing dates: March 13, 14, 15, 16, 17, 20, 23, 24, 27, 28, and 29; April 3, 4, 5, 6,10, 11, 12, 13, 20, 21, 25, 26, and 27; May 2, 3, 4, 5, 9, 10, 11, 12, 16, 17, and 18;and June 5, 1961.In the Board's order directing hearing in Case No. 2-RD-495, issued March 8,1961, the steps leading to the consolidated hearing of the above cases are succinctlystated as follows:On September 8, 1960, pursuant to a "Stipulation for Certification uponConsent Election" entred into by the parties hereto on August 4, 1960, an elec-tion by secret ballot was conducted in the above-entitled proceeding underthe direction and supervision of the Regional Director for the Second Region(New York, New York). Upon the conclusion of the election a Tally of Ballotswas furnished the parties in accordance with the Rules and Regulations of theBoard.The tally of Ballots shows that there were approximately 3500 eligible votersand that 3237 ballots were cast, of which 1509 were for the Union, 1724 wereagainstthe Union, 3 were challenged and 1 was void.On September 13, 1960, the Union filed timely Objections to Election and onOctober 13, 1960, filed unfair labor practice charges in Case No. 2-CA-7613.1The Regional Director caused an investigation and an independent inquiry to bemade of the objections and thereafter, on October 31, 1960, issued and dulyserved upon the parties his Report on Objections. In his report the RegionalDirector recommended to the Board that a hearing be held on Objection 4 andthat such hearing be consolidated with the hearing in Case No. 2-CA-7613involving the same issues; that the issues involved in Objection 2 be made apart of the consolidated proceeding herein; and that the Union's request to with-draw Objections 1, 3, 5 and 6 be approved.On November 14, 1960, the Petitioner filed exceptions, with supportingmemorandum, to the Regional Director's report, in which it urged that theobjections to the election be overruled or, in the alternative, that the Boardremand the Report to the Regional Director for the preparation of a newReport on Objections, or refuse consolidation of hearings on the objectionsto election with the unfair labor practice charges in Case No. 2-CA-7613.On November 15, 1960, the Employer filed exceptions to the Regional Di-rector's report, and on November 28, 1960, a supplement thereto, urging im-mediate action on the Regional Director's Report on Objections and theexceptions thereto.On December 15, 1960, the Regional Director issued a Supplemental Reporton Objections in which he advised that a settlement agreement with the Em-ployer was approved in Case No 2-CA-7613 and recommended that a hearingbe held in the instant case on objections 2 and 4.Thereafter, on December 28,1960, the Employer filed exceptions to the Regional Director's supplementalreport.On February 17, 1961, the Regional Director issued his Second SupplementalReport on Objections in which he stated that his approval of the SettlementAgreement and dismissal of the charge in Case No. 2-CA-7613 was appealedto the General Counsel by the Charging Party, and that the appeal was sus-tained, the charge reinstated and a complaint issued thereon.The RegionalDirector recommended that the Board direct that a hearing be held on Objections2 and 4 and that such hearing be consolidated with the hearing in Case No2-CA-7613.On February 27, 1961, the Petitioner and the Employer filedexceptions to the Regional Director's Second Supplemental Report on Objections.The Board having duly considered the matter, and it appearing to the Boardthat the Union's Objections 2 and 4, the Regional Director's findings and rec-ommendations, and the Employer's and the Petitioner's exceptions raise sub-stantial and material issues which may best be resolved by a hearing.IT IS HEREBY ORDERED that the Union's request to withdraw its Objections 1,3, 5 and 6 be, and it hereby is, granted; and1 Based on these charges, a complaint was issued on October 31, 1960On November 22,1960, an amended complaint was issued, and then on February 15, 1961, a second amendedcomplaint was issued 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that a hearing be held before a Trial Examiner, tobe designated by the Chief Trial Examiner, to resolve the issues raised byObjections 2 and 4 and that such hearing may be consolidated with the hearingon the charges filed in Case No. 2-CA-7613;Thus, the issues litigated in Case No. 2-CA-7613 (hereinafter referred to as theCA case) were framed by the second amended complaint, as amended during thecourse of the hearing,2 hereinafter referred to as the complaint, and the Respondent'sanswer thereto denying the violations of Section 8(a)( I) of the Act as alleged, andin Case No. 2-RD-495 (hereinafter referred to as the RD case) by objections Nos.2 and 4.At the close of the hearing all parties presented oral argument which I requestedbe limited to statements by the various parties of what they considered the isuses tobe and their contentions with regard thereto.All of the parties filed briefs withinthe time allowed therefor.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT (IN THE CA CASE) AND EMPLOYER (IN THE RD CASE)Sperry Rand Corporation is a Delaware corporation of which Sperry GyroscopeCompany (Respondent and Employer) is a division and a wholly owned subsidiary.All references hereinafter to Respondent Sperry or Company are intended to be tothe Sperry Gyroscope Company. Sperry maintains its principal office and placeof business at Great Neck, county of Nassau, New York, and is engaged, there andin other plants and places of business in the State of New York, in the manufacture,sale, and distribution of electronic systems and instruments and related products.During the year preceding the date of issuance of the complaint, which period Ifind to be representative, Sperry, in the course and conduct of its business, purchasedand caused to be transported to its main plant from States of the United States otherthan New York goods and material valued in excess of $1,000,000.During thesame period, Sperry manufactured, sold, and distributed from its main plant prod-ucts valued in excess of $2,000,000 of which products of a value in excess of$2,000,000 had a substantial impact on national defense and of which productsin excess of $1,000,000 were shipped from said plant directly to States other thanNew York.Therefore, I find, as is admitted by it, that Sperry is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDEngineers' Association, InternationalUnion of Electrical, Radio and MachineWorkers of America, Local 445, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.FINDINGS WITH RESPECT TO THE ISSUES IN THE CA AND RD CASESSequence of eventsSince 1946 the Engineers' Association, as an independent union, has representeda bargaining unit comprised of technical and engineering employees in Sperry plantslocated in Great Neck, Nassau County, and other places in New York State. In1958, the Engineers' Association entered into a collective-bargaining agreement withSperry with respect to the unit, which numbered approximately 3,500 during theperiodsmaterial hereto.The agreement provided that it was not to expire untilMarch 14, 1962. It also provided that no affiliation by the Engineers' Associationwith an international union which represents production and maintenance employeesshall be effective unless approved by a majority vote of the unit. In March 1960,the Engineers' Association announced a proposal to affiliate with the International2 Paragraphs numbered S and 9 of the second amended complaint, besides containingreferences to certain supervisors and dates, referred to "other" supervisors and to "otherdates presently unknown."On March 16, the fourth day of the hearing, the Trial Ex-aminer granted motions of General Counsel over objection of Respondent to amend thecomplaint by adding the names of George Lober and Thomas Hirschberg to those super-visors named in said paragraphsHowever, on April 10, the 16th day of the hearing, asimilar motion with respect to Supervisor Rodney Krecht was denied. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.301Union of Electrical,Radio and MachineWorkers, AFL-CIO,3and inApril 1960,that a vote of its members with respect thereto would be heldon May 2, 1960.On April 29, 1960, Sperrybrought action in the SupremeCourt of the State ofNew York foran injunction to enforce the provision of the contract requiring avote of the bargaining unit,and obtaineda temporaryrestrainingorder.Thereafter,the Engineers'Associationhad the action removedto the UnitedStatesDistrictCourt forthe SouthernDistrict of New York, therestraining order remaining ineffect.By a vote of its members at meetings of the Engineers'Association,both onMay 2and 9,1960,resolutions for affiliation were adopted subject to the provisionsrequiredby therestraining order.On May 24, 1960, Sperrysubmitted to the districtcourt a motion for preliminary injunction to require a bargaining unitvote.Atthe endof the first weekof June 1960, an"Open Letter to AlertEngineers andOther Professionals"signed"The DecertificationCommittee"was distributed seekingsignatures on attached cards authorizing the committee to file a decertification pe-tition.Among other things, the letter stated:The fullest participation in the petition and the election is the best way todemonstrate opposition to the affiliation policy of theE.A.Such proof of theprotest is a primary objective of the committee.In a postscript,contributions to cover the cost of the "effort"were invited.A fewdayslater a second leaflet was distributedby thecommittee(hereinafter referredto asthe DC)in which it was stated,"a large petition response will indicate ourprotest against this affiliation."Also, thisleaflet named 19 members of the steeringcommittee of the DC including that of Mervin Werst who served as one of its co-chairmen.A considerable portion of the record in this proceeding is devoted totestimony with respect to the activities of Werst,whetheror not he was a super-visor, and whether or not he was an agent ofSperryin the decertification movement.On June 14, 1960, the district court denied Sperry's request for a temporary in-junction.The next day,the Engineers'Association(hereinafter also referred to asthe EA)received its charteras Local 445of theIUE.Throughthe remainder of themonth of June,theDC distributed several leaflets urging the members of the unitto join with it in seeking decertification of the EA stating that it would not proceedto decertification if the EA disaffiliated from the IUE.On July 19,1960, the DCfiled its petition for decertification and a formal hearingwas held thereon at the National Labor Relations Board's Regional Offices on August4, 1960.At that meeting all parties entered into a stipulation for certification uponconsent election to be held on September 8, 1960,which agreement was approvedby the ActingRegional Director.A considerable amount of literature on the subject of the election was distributed,during the period between August 4 and September 8, by the EA, the DC, andSperry.4The election on September 8 resulted in a vote of1,724 to 1,509 againstthe EA.The IssuesA. In the CA caseThe issues in the CA case are framed by paragraphs Nos. 8,9, and 10 of thecomplaint5and Sperry's denial of the allegations therein (with certain exceptions).3Which does represent production and maintenance employees'Also by other groups which are not, however, involved in this proceeding.5 The paragraphs read :8.On or about May 25, and May 31, 1960, and on various other dates presently un-known during the months of May, June, July, August, and September 1960, Respond-ent, by its agents and supervisors Doersam, McMorrow, Werst, Lobert and Hirschbergand others, working in concert with them, initiated, sponsored and encouraged theorganization and formation of a committee known as the Decertification Committee,to institute proceedings to decertify Local 445 and to eliminate said union as thecollective bargaining agent of Respondent's employees at the main plant and Respond-ent assisted said Decertification Committee in said objective by urging Respondent'semployees at the main plant to support the committee and to refrain from adhering toLocal 445.9.On or about June 6, 1960, and on various other dates presently unknown duringthe months of May, June, July, August, and September 1960, Respondent, by its agentsand supervisors Doersam, Werst, Lober and Hirschberg, and others working in concertwith them, permitted various employees to suspend their work at the main plant and 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn essence, paragraph No. 8 states that, by its agents and supervisors, Doersam,McMorrow, Werst, Lober, and Hirschberg, Respondent initiated, sponsored, andencouraged the organization and formation of the DC and assisted it by urgingemployees to support it.Respondent admits that it "urged" its employees "to sup-port" the DC and "to refrain from adhering to" the EA during the period fromAugust 4 to September 8, 1960. Respondent moved to strike the word "encouraged"from the first portion of this paragraph and that portion of the paragraph withrespect to "urging" on the ground that such conduct would not constitute unfair laborpractices within the meaning of Section 8(a)(1) of the Act.Ruling thereon wasreserved which I now make in order to enable a clearer discussion herein of theappropriate issues that were litigated.The motion with respect to the word "en-couraged" is denied, since I am of the opinion that the word in the context in whichit is used can conceivably embrace conduct which would constitute interference with-in the purview of Section 8(a)(1).While I also deny the motion with respect tothe latter portion of this paragraph, I do so with certain limitations, based, in part,upon my understanding of General Counsel's position as stated in opposition to themotion. I consider this portion of the paragraph as dependent on the portion whichprecedes it, for, should it be found that Respondent "initiated, sponsored, andencouraged the organization and formation" of the DC in violation of Section8(a)(1), I believe that there may be a question of whether the "urging" constitutedinterference within the purview of said section of the Act.Respondent admits that all those named in this paragraph had supervisory statusexceptWerst.The issues were litigated whether Werst was a supervisor or acted asSperry's agent in the "organization and formation" of the DC. It is clear that Werstplayed a leading role in the organization and formation of the DC.Thus, the follow-ing questions must be determined with respect to paragraph No. 8 of the complaint:1.Was Werst a supervisor?2.Was Werst acting as an agent of Sperry in the part he played in the organizationand formation of the DC?3.Did Respondent through any of the men named initiate, sponsor, and encouragethe organization and formation of the DC?In essence, paragraph No. 9 alleges that Respondent, through its agents and super-visors,Doersam, Werst, Lober, and Hirschberg, permitted "employees" to suspendwork to conduct DC business and paid them for time so spent. Considerable testi-mony was elicited with respect to whether Werst spent working hours on DC busi-ness, and whether it was done with his supervisors' permission.This testimony wasrelevant to the issue of whether Werst was acting as Sperry's agent, as alleged in para-graph No. 8, and also as alleged in paragraph No. 10 of the complaint. It was alsoreceived with respect to the allegation in paragraph No. 9, should it be determinedthatWerst was not a supervisor but within the category of "employees."Thus the following questions must be determined with respect to paragraph No. 9.J.Did any of the named supervisors permit employees to suspend work in orderto conduct DC business and were they paid by Sperry for the time so spent?2. If such permission and payment were granted to Werst, was he a supervisor(or an "employee")?3. If there were such permission and payment, were they granted on a discrimi-natory basis?In essence, paragraph No. 10 of the complaint alleges that Respondent, by itsagent and supervisor, Werst, actively participated in the affairs of the DC and con-tributed financial and "other support" to the decertification movement.Thus, with respect to this paragraph it is necessary to determine the followingquestions:1.Was Werst a supervisor?2.Was Werst acting as an agent of Respondent in his efforts on behalf of the DC.3.Did the Respondent contribute financial and "other support" to the decerti-fication movement? 6to conduct business on behalf of the Decertification Committee,and paid such em-ployees for the time spent on such activities10 On or about June 6, 1960,and on various dates presently unknown during themonths ofMay,June, July,August,and September 1960 Respondent,by itsagent andsupervisor Werst and others working in concert with him actively participated in theadministration,meetings of and affairs of the Decertification Committee and con-tributed financial and other support to the movement among Respondent's employeesat the main plant to decertify Local 445eThis, of course,would not embrace such support as would fall within the purview ofSection 8(c). SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.303B. In the RD caseObjections Nos. 2 and 4 filed by the EA to the election on September 8, frame theissues inthe RD case.Objection No. 2 states:During the 24-hour period preceding the election and while the election wasin progress, supervisory employees called bargaining unit employees into privateoffices where two or three supervisors would discuss the Union vote with em-ployees and question them as to their intentions with regard to the election.Additional electioneering was conducted by other supervisors throughout theplant on September 7th and 8th.With respect to objection No. 2, I refused to take testimony as to interviews notwithin the period of time specified in the objection or which did not take place within"private offices." I felt that to do otherwise would have expanded the inquiry intomatters beyond those which the Board directed the hearing encompass. I also re-fused to take testimony with respect to the secondsentenceof the objection.Basedon an examination of the Regional Director's report on objections and the Board'sorder directing hearing, I was, and still am, of the opinion that the Regional Directorapparently had found no evidence in support of this sentence of the objection, andthat the Board did not intend that the hearing embrace any of the many matterswhich could fall within the vague language of this sentence.By imposing the afore-said limitations I felt not only that I was adhering to the Board's directive, but alsopreventing the unnecssary taking of a large body of testimony and litigating of issuesas to matters within bounds extremely indefinite in terms of both time and nature.General Counsel stated at the hearing that the interviews referred to in this objec-tion are not alleged in the complaint as violative of Section 8 (a) (1) and made noattempt to amend the complaint in order to include the interviews.During the courseof the hearing I ruled that the evidence adduced with respect to this objection will notbe considered in the CA case so as to expand the issues framed by complaint thereinand answer thereto. In so ruling I stated that "I will not, by requiring Respondentto litigate R issues, say that he therefore had litigated them as C issues."Therefore,Iwill disregard the contentions made by General Counsel in his brief, that SperryviolatedSection 8(a)(1) of theAct bysupervisors'interviews of employees.Therefore,the issues raised by objection No. 2 do not coincide in any respect withthe issues in the CA case.Objection No. 4 states:"The Company financed the activity of the DecertificationCommittee and of observers designated to act in its behalf."This relates to conductof the Company between August 4 and September 8, 1960 (the period between theagreement to hold the election and the election itself),by the very terms of theobjections to election.7Thus, the issues raised by this objection coincide to some extent with the issuesraised by paragraphs Nos. 9 and 10 of the complaint, but not with respect to conductof Respondent prior to August 4, 1960.In order to determine the above issues in the CA and RD cases, I will considerhereinbelow the following subjects:1.Was Werst a supervisor?2.Events preceding the organization and formation of the DC.3.The organization and formation of the DC.4.Was Werst an agent of Sperry in the organization and formation of the DC?5.Did Respondent "initiate, sponsor, and encourage the organization and for-mation" of the DC?6.The conduct alleged in paragraph No. 9 of the complaint.7.The conduct alleged in paragraph No. 10 of the complaint.,8.The conduct alleged in objection No. 2.9.The conduct alleged in objection No. 4.10.Conclusions as to the CA case.11.Conclusions as to the RD case.Since the issues in the CA case and RD case coincide only to a limited extent, Iwill frame my conclusions with respect to the allegations in the CA case separately7 Although objection No 6 was withdrawn, that portion of it must still be consideredwhich states that all of the objections including objection No 4 relate to this period.Undoubtedly this was predicated on the Board policy enunciated inF W WoolworthCompany,109 NLRB 1446, 1448, that it will not consider with respect to objections to anelection,matters occurring prior to the decision and direction of election (or, as in thiscase, the execution of an agreement that the election be held) 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom those with respect to the objections in the RD case.The Deming Company,107 NLRB 1100.1.Was Werst a supervisor?Sperry'sUSD-7 project began February 1958 with five people assigned to it,including Charles Doersam,project engineer and admittedly a supervisor,and MervinWerst.The project rose to a peak employment of approximately 50 engineersmany of whom were"recruited" from the "outside" (i.e.,outside the ranks of Sperryemployees)principally during the period from September 1958 to March 1959.Among the ways Sperry obtained employees from the outside was by advertisingfor engineers in various localities and then sending representatives to interviewapplicants.The project was divided into four segments.I use the term "segments" ratherthan the terms"sections"or "groups,"since the latter termscarrywith themcertain connotations arising out of their use in job classifications, such as "engi-neering section head,"or in the description of a function,such as "group leader."An engineering section head is admittedly a supervisory position and is the lowestjob classification falling within the supervisory echelons according to the collective-bargaining agreement between EA and Sperry.Sperry's "General Standing PracticeInstructions"placed engineering section heads within"Code B"which gave themcertain prescribed administrative authority.While General Counsel would not takeany position on the question of whether the job classification of "senior engineer"(just below that of engineering section head)embraced duties indicative of super-visory character, it is clear that it is not contended that an employee is a super-visor by reason of having such classification.8The term "group leader"isusedto describe a function within the operations of a project and it is clear that thedesignation of an employee as a group leader has no bearing on the question ofwhether he is or is not a supervisor.During the periods material to this proceeding,Werst had the job classificationof senior engineer and was designated as a group leader.He "headed"that seg-ment of the USD-7 project called Field Shop Equipment(hereinafter referred toas the field shop).Of the other three segments,at the time material to this pro-ceeding, one was"headed up"by an employee who was also a senior engineer andgroup leader,and the two others by employees who had the job classification ofengineering section head.Werst and the two engineering section heads were withthe project virtually from its beginning.When they entered into their work on theproject,they were senior engineers,but thereafter were recommended for promotionto section head.Werst,however,was not given the promotion.General Counsel and the EA contend that it is appropriate to conclude that Werstwas a supervisor,by virtue of his activities with respect to recruiting and the extentof the authority he exercised as head of the field shop.During the years 1958 and 1959,Werst participated in the recruiting programby interviewing applicants in the plant and on various trips. It was apparentlythe policyof Sperry to use for recruiting trips only employees in recognized super-visory job classifications,but "in a pinch"a senior engineer could be used.Werstparticipated in four or five recruiting trips because Doersam arranged to have Werstact as a substitute for him.It appears that he went on these trips to accommodateDoersam who wished to avoid taking them.It is contended that in Werst's recruiting activities he exercised power "to effec-tively recommend for hire," one of the indicia of supervisory status.By interview-ing applicants he accomplished a screening of those engineers who might be ofinterest to Sperry and upon his return he reported to Doersam the result of hisinterviews.There is some confusion and contradiction in the testimony as to whatpractice was followed in his reporting and the action taken as a result,but it isclear that whatever action was taken by Sperry with respect to hiring was predicatedon an offer memorandum to the employment office. It is also clear that officiallythe offer memorandums with respect to applicants interviewed by Werst were initi-ated by Doersam in the sense that he was in the lowest echelon of those whoseinitialsor signatures appeared thereon.While thereissome confusion in therecord as to whether or not Werst had any hand in drafting offer memorandums,I am of the opinion that the recommendation it contained was essentially,as well asofficially, Doersam's, albeit it may have been predicated on the facts and impressionsWerst reported to him. In view of this, of the sporadic nature of Werst's recruitingactivity, of the fact that it was not a normal function of his job, and of the fact that8Respondent,in its brief, points out that almost500 members of the bargaining unit ofapproximately 3,500 held the job classification of senior engineer SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.305it ceased sometime in 1959,approximately a year prior to the periods material tothis proceeding,I am not persuaded Werst could reasonably be considered to havebeen within the echelons of management at the time pertinent hereto because ofthe functions he performed in Sperry's recruiting program.It is also contended that Werst could appropriately be considered to have hadsupervisory status because of the authority he exercised in heading the field shop.The testimony with respect to the duties he performed in carrying out the missionof his phase of the project(except for references to certain administrative aspects,which I discuss hereinbelow)does not indicate that he did anything not embracedwithin the job description of senior engineer,a classification which,as heretoforestated,was not consideredby EA and Sperry as being supervisory.The recordand the cases9indicate that in industry employing engineers the exercise by an engi-neer of duties such as those performedby Werst (of planning,assigning,and direct-ing the work of other engineers subordinate to him)is not considered to align himwith management.It appears that his relationship to his subordinates is not con-sidered to be that of supervisor to rank-and-file employees,but that of a moreexperienced professional employee to less experienced professional employees.Further, it is contended that Werst exercised certain administrative functionswhich were within the prerogatives of only those occupying supervisory positions.First, it is contended that he successfully recommended a merit increase.PhilipBila, one of the engineers working under Werst's direction,testified that Doersamsuggested to him that, if he had any questions regarding merit increases, to seeWerst, which he did,and that Werst reviewed his experience with him and madehim "feel pretty good about my chances in the department."Bila further testifiedto a subsequent conversationwithWerst: "He [Werst]tippedme off that I wasput in for a raise.Thatone could be expected."The recorddoes not, to my mind,demonstrate what role, if any,Werst played in effecting Bila's merit increase(which I will assume he received,although it is not clear it was given effect).Therecord only indicates that Doersam told Bila thathe could get information aboutmerit increases from Werst,thatWerst expressed a favorable opinion about hischances, and later passed onto him,information that he was going to get a raisepriorto official communication of the fact.Doersam testified that Werst approved"PR time." 10However,approval of PRtime could only be given by persons having at least code B authority which Werstdid not have and which,Doersam testified,he could not give him. PR time isentered by an employee on his weekly timesheet showing to what accounts his timefor the week should be charged,such as to what project, sick leave, PR, etc.Thetimesheets required the signature of a supervisor for approval,and payment ofsalary to an employee was based on his timesheet.Bila testified to two occasionswhen Werst told him he "could have the time off," that it was "all right." ThomasMcPartland,who was also an engineer in the field shop,testified that he obtainedpermission from Doersam for PR time,but told Werst"out of courtesy."WhileWerst may have told Bila that it was "all right" to take PR time, his permission stillrequired the approval of a supervisor's signature on the timesheet.In any event,the record does not disclose that it was the practice for field shop employees torequest permission ofWerst for PR time, but only that on two occasions oneemployee obtained oral approval from Werst. I cannot conclude from merely thesetwo incidents that Werst was a supervisor in that he exercised the supervisoryauthority to do so. I cannot conclude that,because on two occasions,he exercisedauthority which he did not have(apparently with success),he acquired such author-ity or could generally have been believed to have.Doersam testified that Werst was designated as an"acting section head" and per-formed all the duties of a section head in accordance with a practice at Sperry ofhaving an employee do so prior to his promotion to that classification.Therecord discloses that there is no such classification at Sperry as acting section head.No witness testified that he had heard Werst referred to as an acting section headand several who were in the project could not recall any such reference had everbeen made.The existence of the practice of having an employee perform the dutiesof a section head prior to his promotion thereto was denied and Doersam couldnot satisfactorily explain how Werst could perform the supervisory duties of a sec-tion head without having the code authority therefor.Furthermore,thereweree SonotoneCorporation,90 NLRB 1236,1239;Pennsylvania Power & Light Company,122 NLRB 293.1° "Personal reasons time"Professional employees had a quota of a certain number ofdays per annum which they could use for personal reasons without loss of pay,providedtheir absence had been previously approved by a "supervisor " 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiodic "staff meetings" of the supervisory personnel in the department to whichproject USD-7 was assigned of which minutes were kept.The minutes indicatewho attended the meetings and to whom copies were routed. It appears that thetwo engineering section heads attended these meetings and copies of the minuteswere routed to them as well as to the other who attended.The minutes do not showthatWerst attended these meetings or that copies of the minutes were routed to him.This further persuades me that it cannot be concluded that Werst was "acting" as asection headIn conclusion, I am of the opinion that there is not a sufficient basis for findingthatWerst was a supervisor within the meaning of the Act.2.Events preceding the organization and formation of the DCa.Doersam's conversations withMcMorrowWilliamMcMorrow, Sperry's employee relations representative, testified, as toconversations he had with Doersam (the first, sometime in April 1960, and severalduring the workweek between May 2 to 6, 1960).Doersam testified with respectto several conversations in the same workweek in May.There is no substantial conflict in their testimony except with respect to a fewimportant details which are discussed in the course of the narration of what, Ibelieve, their testimony revealed.McMorrow testified that during April 1960, in the course of consulting withvarious supervisors for the purpose of obtaining information as to the sentiment ofemployees with respect to the proposed affiliation of the EA with the IUE,McMorrow sought out Doersam whom he knew "as ^a supervisor who was relativelyfree in his discussions with employees such as the EA situation."Doersam askedMcMorrow what the Company could do to prevent the affiliation which Doersamfelt was strongly opposed by members of the bargaining unit.McMorrow explainedthat the only thing the Company could do would be to seek to uphold the contractprovision for a vote by the bargaining unit "through legal action," the outcome ofwhich could not be predicted, and that anything else would have to be done bythe employees themselves.Among the actions which he indicated the employeescould take was the circulation of a petition to the National Labor Relations Boardwhich, if signed by 30 percent of the unit, might accomplish various results(". . . they . . . might succeed in forming another union, having no union atall, or they could use .the threat of such future action on the EA leadership to per-suade them to drop their affiliation plans.") 11McMorrow told Doersam thatalthough he had information which indicated employee opposition to the affiliationhe had no information whether any "employee movements had started."He askedDoersam whether he knew if any of his employees were involved in such a move-ment.When Doersam replied that he did not, McMorrow asked him "to keep hisear to the ground," and, if he picked up any information as to what his employeeswere doing, to relay it to him.He cautioned Doersam that, as a supervisor, hehad to use care in speaking to the employees so as not to become "involved."He also told Doersam that Sperry "would prefer that the employees chose not tobecome affiliated with the CIO."Both testified that they had three telephone conversations during the first work-week of May 1960.12 A comparison of their testimony with respect to the substanceof their conversations discloses every variation between and including completecorroboration and absolute contradiction.In attempting to reconstruct what wassaid I have neither accepted nor discredited either of them wholly,is but have ac-cepted or discredited each of them insofar as their testimony conforms or does notconform to the summation of what I have found to have been said.I have notattempted to separate what was said in each conversation,except with respect tothe last to which McMorrow testified, since it does not appear it would serve anymaterial purpose and they were all within 'a comparatively brief span of time.n The quotations are from McMorrow's testimony.iiAlthough each testified to three conversations, their testimony is at variance not onlywith respect to substance but also somewhat in point of time, Le , in relation to eventsThe second and third conversations to which Doersam testified appear to correspond to whatMcMorrow testified as being the second conversationThis conflict may be explained bythe fact that, according to Doersam's testimony, there was only a short interval betweenthe second and third conversations to which he testified. I do not consider this as of anymaterial significance.Doersam did not testify as to the last conversation to whichMcMorrow testified.32N.L.R.B. v. Universal Camera Corporation,179 F 2d 749 (CA 2). SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.307The conversations were initiated by Doersam, who called McMorrow, shortly afterlearning that the Company had instituted legal action to require a unit vote onaffiliation, and asked him what effect the Company's action would have on theaffiliation.McMorrow was not optimistic in his prognosis as to its effectiveness.Doersam then asked him what had developed with respect to employees' movementsin opposition to the affiliation (to which possible action McMorrow had referred intheir previous conversation in mid-April).McMorrow told him that the best hopeof preventing the affiliation would be such action by the employees, but that, whilethere was evidence of their dissatisfaction, there was no leader to organize them sothat the matter of affiliation could, through a petition to the National Labor Rela-tions Board, be brought to a vote of the entire bargaining unit instead of only theEA members. Doersam volunteered that he had in mind two men in his departmentwho might be willing to attempt to organize the dissatisfied elements and askedMcMorrow if it, would be appropriate for him to talk to them about taking anactive role in organizing the affiliation opposition.14McMorrow cautioned Doersamto talk on a "man-to-man basis," so as to avoid giving the "impression" that he orthe Company "was in any way intending to become involved in any employee groupactivity which was transpiring, that might transpire," that "such movements had tobe spontaneous movements and not inspired by the Company and that his conversa-tions on this subject should be held in that light." 15McMorrow testified that thereafter Doersam reported that "he had talked to oneof the employees named Pollak and that though Mr. Pollak was unhappy about theaffiliation movement, he was not going to do anything about it."Doersam testifiedthat he talked with Pollak, but that Pollak was not interested in taking any activeorganizing role and that he reported his "progress or lack of progress" to McMorrow.McMorrow testified, further, that Doersam informed him that he planned to talk toWerst, but that Werst was not at the plant,16 that he told Doersam "that if he talkedto Mr. Werst and found out any information, to give me a call "He also testifiedthat Doersam told him that Werst was "an organizing type of individual" and thatwas the reason he "thought he might be engaged in such activity."However, Wersthad been absent from the plant on a trip to the west coast for which he left onApril 24, so that I am of the opinion that a discussion with him most likely wasplanned not for the purpose of determining what Werst had been doing about theproblem but rather whether he would be willing to take some action.He could nothave been doing anything about the problem while on his trip.This would tend tobear out Doersam's testimony that he advised McMorrow of his belief 'that Werstwas a good "candidate" for assuming leadership.Toward the end of the same week Werst returned to the plant, and in conversationwith him Doersam learned that he was interested in taking action to prevent theaffiliation.17McMorrow testified that Doersam called him to report "that it ap-peared to him that Mr. Werst was taking some type of action or about to take sucha type of action . . . action in opposition to affiliation."He further testified thatDoersam said Werst had some legal questions which he could not answer and thathe told Doersam to inform Werst that if he had any questions to consult the em-ployee relations office.Although Doersam's testimony would indicate that he did nottalk to McMorrow after establishing Werst's interest in taking "action," it is clearfrom his testimony that McMorrow did in the course of their conversation suggesta referral of Werst to the employee relations office.However, Doersam testifiedthat it was predicated on the condition that Werst was interested in taking action,not, as McMorrow testified, if he had any questions. I am inclined to credit Doer-sam's version which, to my mind, is the explanation for the keen interest McMorrow14MeMorrow testified that Doersam did ask him if it would be proper to talk to some ofhis employees, but only to get information as to what their sentiments were and whataction,if any, they were takingHowever, this is not consistent with his testimony thathe asked Doersam to do that very thing in their previous conversation and that in theinstant conversation he asked Doersam what he had learned from his employees with regardtheretoTherefore, I do not accept McMorrow's version as to what action Doersam askedhim would be properMcMorrow also testified that Doersam said he had two men in mindtowhom he planned to talk. This reference to talking to two men would appear to bemore consistent with Doersam's version of this portion of their conversations thanMcMorrow'sisThese quotations are from McMorrow's testimony.1eWerst was on a trip to the west coast17The details of their conversation are discussed hereinbelow.641795-63-vol. 136-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDand Thomas Hirschberg, head of the employee relations office, took in Werst whenhe contacted their office.McMorrow flatly denied Doersam's testimony of references by McMorrow in -theirconversations to McMorrow having a list of 76 names of employees who had indi-cated their opposition to affiliation which would be made available to Werst and alsoto having a lawyer in mind, whose name would be supplied to him. It does notappear necessary to resolve this conflict, for, in any event, based on Werst's actionsleading to the formation of the DC, I do not believe that he was given such a listor the name of a lawyer.18b.Doersam's conversations with LoberDoersam testified to having had quite a few conferences with his immediate super-visor,George Lober, during the period of his telephone conversations with Mc-Morrow, in which he consulted Lober with respect to these conversations and hisactions relating thereto.Lober categorically denied that there were any such con-ferences.I believe that Doersam did in a conversation or conversations with Loberinform him on a casual basis of some of the details to which he testified.However,I do not believe it necessary to attempt to reconstruct what might or might not havebeen said by them, since I do not believe that is of sufficient moment.Doersamtestified that Lober said he would inform Hirschberg of Werst's desire to take actionto oppose affiliation and that Doersam need not do any more.Whether it was Doer-sam or Lober who informed the employee relations office of that fact does not appearto be important, since it is clear that that information was communicated.c.Doersam's conversations withWerstAs has been indicated, Werst returned to the plant toward the end of the first work-week in May 1960. He reported to Doersam and during the course of their conversa-tion, they discussed the proposed affiliation.Both testified to the conversation 10and there appears to be no conflict that Werst indicated that he was disturbed aboutthe affiliation, that Doersam informed him that there was doubt that the Companycould succeed in blocking it through the legal action it had instituted, that Werst in-quired what could be done, and that Doersam suggested the possibility of preventingthe affiliation through action by the employees, the name of Delavan Smith as a lawyerwhom West could consult,20 that Werst take steps to find others who oppose affili-ation and that Werst should get in touch with the employee relations office.Doersam testified that he told Werst of his conversations with McMorrow, thatthere was a lack of leadership among those who were opposed to the affiliation, thatthe employee relations office was looking for a leader, that he thought he (Werst)would be a good leader, that if he were interested he should contact the employeerelations office, that it has a list of names of employees who had inquired about theaffiliation and the name of a lawyer. I am of the opinion that Doersam did relateto 'him something of his conversations with McMorrow in light of the followingquestion and answer:Q. (By Mr. PRASIIER.)During that conversation,Mr.Werst, did Mr.Doersam tell you that he had spoken to a Mr. McMorrow in the employee rela-tions department?A. Mr. Doersam,as I recall it,did not mention specifically the name of anyonehe had spoken to.Werst testified that he could not "recall"that Doersam mentioned that the employeerelations office was prepared to provide him with the names of employees who-mightoppose the affiliation or with the name of a lawyer.While I am inclined, to' creditDoersam's testimony on this point,I do not attach much significance to it,since, as I'-I refer to the means he employed in attempting to contact others who might be inter-ested in preventing affiliation and the method by which he obtained a lawyerHe madecalls blindly from the company telephone directory and there is no indication that he hadthe assistance of a list of prospects.He obtained the name of the lawyer whom he con-sulted through a referral service.19There is some conflict as to whether or not all that was said between them occurredin a single or in more than one conversation, but there appears to be no need to resolvethis conflict and I consider what they said to each other as if it were one conversation.a0Doersam called Delayvan Smith and ascertained that he would be willing to representWerst and such other employees as might be associated with him.Doersam urged Werstto contact Smith which Werst attempted to do but found Smith out of townThus, thisattempt on the part of Doersam to supply Werst with a lawyer proved unsuccessful. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.309indicated before, I do not believe Werst was provided with such information. I be-lieve that Doersam did tell Werst,as part of what he had learned from McMorrow,that it was felt that a leader was needed to organize the antiaffiliatton elements inorder to give effect to their opposition.d.Werst's contact with the employee relationsofficeShortly after the day Werst had his conversation with Doersam in the course ofwhich Werst testified Doersam"very definitely did ask me to call Employee Rela-tions"(which conversation apparently was on the same day, according to McMorrow,that Doersam reported to him that Werst was taking or about to take "action" inopposition to affiliation),Werst telephoned the employee relations office.Werstplaced the time of the call at "at least a week"after that day, while McMorrow testi-fied that it was on the same day or the day after Doersam's report.Werst talked toMcMorrow and was invited by him to come to the office.McMorrow testified that he told Hirschberg that"there was an engineer namedWerst who had some questions and would be coming up to the office" and that he mayhave told Hirschberg that Doersam had "mentioned" Werst to him.Hirschberg testi-fied that McMorrow told him "that one of Charlie Doersam's engineers,a man by thename of Werst wanted to come up and ask some questions about the affiliation. .Hirschberg notified the secretary in the office that when Werst came in he was to bereferred to him (Hirschberg).When asked whether it was his general practice to report to Hirschberg that he hadinvited an employee who had asked some questions about the EA to come to theoffice,McMorrow answered, "I think I can say yes." I am not convinced that thiswas his general practice,not only because it appears to be somewhat implausible, butalso by the manner in which the question was answered.Hirschberg testified, when asked why he instructed the secretary to refer Werst tohim, that McMorrow told him Werst worked for Doersam, that he (Hirschberg)"considered Mr. Doersam to be officious and unstable and I wanted to make -sure thatthisman got the right story." Evidently McMorrow did not share Hirschberg's lackof confidence in Doersam, in view of the fact that McMorrow solicited Doersam toundertake the delicate task of talking to his employees to determine what their senti-ments were about affiliation and what action they might be taking, and was willing torely on Doersam to exercise sufficient caution not to give an improper impression.Hirschberg's explanation would appear to be something ofa non sequitur.Ihavedifficulty in understanding why it follows that because Werst worked for a manwho was "officious and unstable" it was thought advisable that he get "the rightstory" about the proposed affiliation of the EA, for it does not appear from Hirsch-berg's testimony that he was told that Doersam had been talking to Werst about theaffiliation problem.However, I am of the opinion that Hirschberg had been advisedof it.McMorrow's testimony concedes that possibility.When Werst came to the employee relations office, shortly after his conversationwith McMorrow,he was referred to Hirschberg who took him into a conference roomwhere McMorrow joined them. It appears that McMorrow participated little, or notat all, in the ensuing conversation.They discussed such matters as the percentageof EA members in the bargaining unit and the Company's legal action.All threewho were present at this conversation testified that Hirschberg avoided answeringquestionsWerst asked as to what could be done to prevent the affiliation and thatHirschberg suggested Werst consult a lawyer versed in labor matters.Thereafter,Werst started telephoning employees"to find out how people felt.."He testified:After I talked to Mr. Hirschberg and after I had a chance to think about it alittle further and I decided that maybe it would be a good idea to try to find outsomething about it, to see whether it would be worthwhile talking to a lawyer,but my-as I said,my interest before the talk to Mr. Hirschberg was a ratherpassive one.From this testimony I infer that the purpose Werst had in mind of consulting alawyer was to obtain advice on how to proceed,should he find others who werewilling to join with him in taking action and thus make it "worthwhile."There isnothing in the testimony which sheds any light on what occurred during Werst's talkwith Hirschberg which caused the former to channge his interest from passive toactive.It should be noted at this point,that I do not accept Werst's characterizationof his interest,either prior to or after this talk with Hirschberg,but judge it from hisconduct among other things. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The organization and formation of the DCAfter his talk with Hirschberg, Werst managed to contact a number of employeeswho were interested in taking action to prevent affiliation.Among them wereHenry Wakeland, who testified in this proceeding, as well as others referred to in therecord as Goodman, Apt, and Onderdonk.Werst had a series of meetings withthem during the course of which it was agreed that a lawyer should be found andWerst was delegated the task.Through a number of telephone calls Werst founda referral service which could recommend a lawyer and on May 25, he, Apt, andGoodman visited the referral service and were given the name of Harry Rains(appearing herein on behalf of the DC as the petitioner in the RD case).Theythen proceeded to Rains' office and conferred with him.After some discussion,Rains proposed that another conference be held to which they should bring morepeople and at which meeting they could discuss possible courses of action.The proposed meeting was held in Rains' office the evening of May 31 and wasattended by 12 employees, including those above mentioned and others who were"invited" byWerst and his colleagues.Werst introduced Rams, who explainedthat he had been contacted through the referral service and gave them informationas to his qualifications.There followed a discussion of the possible courses ofaction.Wakeland suggested participation of the group asamicus curiaein theCompany's legal action.Rains indicated that neither this course nor arbitrationwas practical, but that a petition for decertification was an available procedure.Although several were opposed to such drastic action, it was eventually agreed thatthe decertification method would be used, that it would, at least, serve, if therewere a sufficient number of signatures, to demonstrate a strong protestagainstaffiliation.The meeting was conducted on an informal basis, and by a "generalmurmur of approval" Werst, Wakeland, and Robert Mitchell were designatedas "co-chairmen" of the group.Arrangements were made to hold the next meetingof the group on June 6 at which Rains said he would present a letter of retainer.Also,Wakeland was to prepare for submission at the meeting a proposed leaflet(stating the aims of the group) for distribution to the bargaining unit.The meeting of June 6, again at Rains' office, was attended by the original groupand several others. It was at this meeting that the DC became formally organized.The leaflet which Wakeland had prepared, subject to some editing by Rains, wasapproved by vote and the letter retaining Rains was signed.The leaflet, the testi-mony of what was said at the meeting and the letter of retainer, as it was lateramended on June 16, all indicate that the objective of the DC was to prevent affilia-tion and that a decertification vote would be sought as a last resort.A steeringcommittee was set up and plans were made for the DC's campaign to secure signa-tures authorizing a decertification petition.4.Was Werst an agent of Sperry in the organization and formation of the DC?Having found Werst not a supervisor within the meaning of the Act, I now turnto an alternative contention of the General Counsel.He contends that, even if itwere found that "technically" Werst was not a supervisor, "responsibility [for hisactions] would be attributed to Sperry based on the fact that Sperry . . . authorizedWerst to engage in" his conduct on behalf of the DC, "clothed him with the attri-butes of management," and "put him in a position so as to have the employees work-ing under him reasonably believe that he expressed the policies and desires of man-agement in his function in the Field Shop." I cannot accept this contention.Inmy opinion, the functions he performed and the authority he exercised incarrying out his job or the tasks assigned to him do not furnish a basis to support theinference that employees reasonably could have considered Werst as being in theechelon of management or its mouthpiece.As explained in more detail in theabove section dealing with the question of his supervisory status, be did not havethe "Code B" authority which is an attribute of the lowest rank in the hierarchy ofSperry management, nor did employees believe he had such authority.The in-vasions he made into areas of activities usually conducted by supervisors were knownby so few and either so isolated in time or in number as to have had little or noimpact.In his brief General Counsel argues that Werst was an agent of Sperry in theorganization and formation of DC.He contends, "The evidence is clear that Werstacted at the direction of Employee Relations." I do not agree.While it is truethat he moved in the direction Sperry desired, I do not consider that tantamountto doing so at its direction.I do not believe that the record establishes thatSperry,through any of its supervisors, either ordered or asked Werst to take action to SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.311organize employee opposition to the proposed affiliation of the EA. I believe, rather,that they exercised sufficient caution to avoid giving Werst or any employee theimpression that Werst was acting on behalf of the Company or was asked or directedto do so.I do not find that they gave him such assistance as would permit the inference thatan agency relationship existed or that from their conduct it can be concluded thatthe Company ratified his acts. In support of this agreement General Counsel citesShellyGordon and Palmer Gordon, partners d/b/a Lakeland Cement Company,130 NLRB 1365, a case in which the Board found an agency relationship existedbetween the company involved and an employee who campaigned to obtain with-drawals from the union. In that case the company aided the employee in someof the details of his campaign by furnishing him with appropriate language to beemployed in obtaining the withdrawals and permitting him to use company prop-erty and time therefor. In the instant case I find such active assistance lacking.While I do credit Doersam's testimony that Werst was permitted to use a privateoffice and telephone extension therein and that he was relieved of some of hisduties during the period involved in this proceeding, I do not accept his testimonythat it was done for the purpose of making company time or property availabletoWerst for his activities on behalf of the DC. I am not convinced that suchpurpose was expressed or implied to him or that such purpose was intended.2'Thus, I conclude that Werst was not acting as an agent of Sperry in his activitieswith respect to the organization and formation of the DC.5.Did Respondent "initiate, sponsor, and encourage the organization andformation" of the DC?Based on the findings of fact made in the section hereinabove titled, "2. Eventspreceding the organization and formation of the DC," I believe it appropriate toconclude that Respondent did "interfere" with its employees in the exercise of therights guaranteed in Section 7 of the Act.In my opinion, the record discloses that Respondent realized that the employeedissatisfactionwith the proposed affiliation required leadership to organize iteffectively and sought to supply the leadership by inducing an employee with or-ganizational ability to take action.Through Doersam it found Werst from whomDoersam elicited the information that he was opposed to affiliation and would beinterested in doing something to prevent it.Through its supervisors, Sperry im-planted in his mind the desire to take action and the initial steps which wouldpoint him in the right direction. It was made clear to him that an initial step totake was to find others of like mind who were also willing to take action.Doersameven suggested publishing an advertisement to accomplish this.Itwas alsomade clear to him by Doersam, and later by Hirschberg, that another necessarystep was to consult a lawyer versed in labor law.Werst, himself, testified that hedecided, after talking to Hirschberg, to see whether he could find like-minded col-leagues in order to ascertain whether it was "worthwhile" to consult a lawyer. Ifind nothing in the record to support an inference that he was assisted in finding suchcolleagues or an appropriate lawyer.Nor do I find anything in the record whichwould support an inference that there was any coercion used or promise ofbenefit made.While I do believe that Sperry representatives attempted to exercise caution not tooverstep proper bounds in initiating the organization of employee dissatisfaction bysupplying it impetus through Werst's leadership, nevertheless I am of the opinionthat it did overstep such bounds. I am of the opinion that implanting in Werst'smind the idea of assuming leadership, advising him of the initial steps to take inthe organization of that dissatisfaction, and encouraging him to take action con-stitute interference within the meaning of Section 8(a)(1) of the Act. I see nopurpose in speculating whether or not Werst would have ultimately taken the actionhe did, even if Sperry's representatives had not conducted themselves as they did.There is a sufficiently clear relationship between their conduct and the ensuingactions of Werst to infer that the connection was causal not casual.Werst played amajor role in the organization and formation of the DC which followed after hetook the suggested initial steps of contacting like-minded colleagues and consulting alawyer.21This point is discussed more fully hereinbelow in the portion of this report titled,"G.The conduct alleged in paragraph No 9 of the complaint " 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus,I conclude that it can be said that Respondentdid, to somedegree, initiatethe organizationof the DC,and that its conduct constituted interferencewithin themeaning ofSection 8 (a)( I) ofthe Act.In its brief Respondent arguesthat, since throughout the complaintit is allegedthatWerstwas a "supervisor"and "agent" of Sperry and nowhere is it alleged thathe was an"employee,"the "theory of the Complaintisnotthat Sperry unlawfully'encouraged'Werst, as an employee.. . . . I do not consider that this would pre-clude the above finding ofunlawful "encouragement" of Werst as an employee.Thequestion ofwhether or not Werst wasan "employee" was fully litigated, and anextensiveportion of the record was devoted to detailed testimony, on direct andcross-examination of witnessesof General Counsel and Respondent, as to the con-duct of Werst, Doersam, McMorrow, and Hirschberg upon which my finding isbased.Therefore,eventhough it was not alternatively alleged that Werst was anemployee andthat he was, as such, unlawfully encouraged, I believe it proper tomake the above finding of a violation of Section 8(a) (1).Thompson ManufacturingCo., Inc.,132 NLRB 1464.6.The conduct alleged in paragraph No. 9 of the complaintIt is alleged in paragraph No. 9 of the complaint (and denied by Sperry) thatSperry, by Doersam, Werst, Lober, and Hirschberg as agents and supervisors, per-mitted various employees to suspend their work to conduct business on behalf ofthe DC and paid them for time so spent.A large portion of the testimony in the record which can be related to the allega-tions in paragraph No. 9 refers to Werst's activities 22Furthermore, I have con-sidered this testimony in determining whether such assistance was given to him asmight make it appropriate to conclude that he was an agent of the Company. I amnot convinced by the testimony on this point that it is appropriate to conclude thathe was an agent or that a violation of Section 8(a)(1) of the Act was proved withrespect to this aspect of Respondent's conduct in regard to WerstThe testimony on this point may be divided into five categories.First, there istestimony by Doersam that, at Lober's suggestion, Werst was given permission to usea certain office and the telephone therein to conduct DC business. Lober denies this.The office referred to was a "cubicle" assigned to a section head (King) who wasabsent for all or a great portion of the period involved.The telephone in thecubicle bore the number "2624," which number had been assigned to Werst in thecompany directory sometime prior to Werst's decision to take action in oppositionto the proposed affiliation.Calls coming in on that number could only be taken inKing's or Doersam's cubicle.Thomas McPartland, an enginner on the USD-7project, was called as a witness by General Counsel, and in the course of his testi-mony stated that there was no restriction on the use of King's cubicle and the tele-phone therein by people in the department and he recalled occasions when he andother engineers made use thereof.Thus, while I have no doubt that Werst receivedand made calls in the aforementioned cubicle, I am not convinced that permissionwas granted him to do so for the purpose of conducting DC business, or, for thatmatter, that there were any specific arrangements to permit him the use of thefacilities whatever the purpose.Second, there is considerable testimony as to the number of telephone callsWerst made and received. Five of General Counsel's witnesses made widely vary-ing estimates of the number of his telephone calls.Other than Doersam's testimonywith respect to snatches of what he overheard Werst say during three telephoneconversations, there is no evidence of what the subject matter of his telephoneconversations might have been I am unable to infer from this scanty evidence whatproportion of the calls he made or received, if any of them, related to DC business.Even the snatches of conversation overheard may have been merely passing refer-ences to DC matters made in the course of what was otherwise a conversationrelated to Sperry business.Furthermore, I can attach no significance to the numberof telephone calls he made and received, since I am not convinced that they wereso abnormally frequent that it would be appropriate to infer that they were notconfined to Sperry or personal matters but extended to DC businessOne of theaforesaid five witnesses, Francis V. Thiemann, testified thatWerst was paged on29Although it would appear from the wording of the paragraph that it was not intendedto include Werst among the "various employees," nevertheless, since the issue was fullylitigated with respect to Werstas anemployee I will consider itThe question of whetherWerst can be classified as a "supervisor" or "agent" was fully litigated and I have deter-mined neitherclassificationto be appropriate SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.313"2624" 5 to 7 times a day, but he also testified that another engineer in the depart-ment,Bila, received 7 to 10 pages a day during a period shortly prior to the periodsinvolved herein (the period prior to August 4 and the period from August 4 to Sep-tember 8). In any event, there isno indicationthat Sperry or any of its super-visors attempted to police the calls made or received by employees either with re-spect to frequency or purpose.Therefore, I can find no element of assistance toWerst from Sperry's supervisors based on permitting him to conduct DC businessover the telephone during normal working hours.Third, there is also considerable testimony with respect to the number of visitorsWerst had during the periods pertinent to this proceeding and with respect to thefrequency of their visits. I cannot attach any significance to this line of testimony,for,-as was the case with respect to the telephone calls, there is scanty evidence toindicate that the visits were with respect to DC business and, in any event, thereisnoindication that Sperry or its supervisors attempted to police or restrict "visits"either with respect to number or purpose.Fourth, Doersam was questioned and testified at length to the percentage of timeWerst was absent from the work area of the department during normal workinghours.Except for the occasion (which Werst charged to PR time) when he con-sulted a referral service and had his initial conference with Rains,23 there is noshowing what proportion of his absences, if any of them, was for the purpose ofengaginginDC business.Also, there is credible testimony that his job requiredfrequent absencesFurthermore, there is no showing that Sperry or its supervisorsattempted to police the activities or movements of its engineers, but apparently reliedon.them to make a proper accounting of their working time on their weekly time-sheets.Although the timesheets required a supervisor's approval, there is no show-ing that the approval of Werst's timesheets was with knowledge that some of histime charged to company business was in fact devoted to DC business.Fifth,Doersam testified that in conversations he had with Lober, during whichthey discussed the amount of time Werst was spending on DC business, it was de-cided, because of this, toassignMcPartland to "backup" Werst.Lober deniedhaving such conversations and testified that Doersam had the authority withoutconsultinghim to so assign McPartland.McPartland, a senior engineer in the fieldshop, was given suchan assignment,according to his testimony, in mid-June 1960for a period of about 3 weeks at the end of which period he was relieved of allwork on the USD-7 project.Doersam testified the assignment was made in Julyand in his pretrialaffidavit stated that McPartland assumed responsibility for allofWerst's work and continued to do so until up to the time Doersam left theemploy of Sperry on September 23 (over 2 weeks after DC's activities ceased).Werst testified that the assignment was made because of an increase of his work-load and activity in his shop in an area of production (mechanical design) withwhich McPartland had more experience.Werst also testified that about this periodhe was working 5 to 10 hours a week less overtime than he had previously. Thiscould very well have required the assistance from McPartland to which McPartlandtestified he devoted one-third of histime.Roughly this would correspond to thedecrease in overtime which Werst worked.Whether Lober and Doersam did or didnot have theconversationsto which Doersam testified, I am not satisfied that it hasbeen demonstrated that Werst was spending "company time" on DC affairs and thatMcPartlandwas assignedto relieve Wrest of some of his duties to make time duringnormalworking hours available to Werst for DC business. It is quite possiblethat the time which Werst could have devoted to overtime work was devoted insteadto DCbusiness,but the Company cannot be held responsible for how Werst em-ployed histime afterregular working hours, if it did not pay him for such time.It isquite possible that Doersam suspected that some of Werst's telephone calls,conversationswith visitors from other departments, and absences related to DCbusiness.However, there is no showing that Sperry or any of its supervisors re-strictedengineersin their movements, conversations with visitors, and telephonecalls or attempted to police such conduct whatever the purpose thereof that mayhave been suspected.There is no showing that proponents of either the DC or theEA were in anyway policed or restricted by supervisors in the course of their normalworkday. In the absence of any showing of a practice of policing or restrictingengineersprior, during, or after the pertinent periods herein, I can find nosignifi-cance in-the fact that Doersam did not attempt to police or restrict Werst's activi-asPersonalreasons time.See footnote 10,supraI do not pass upon whether or notitwas appropriate for the Company to permit him to so charge this time, since there isno showingthat the Company had knowledge that it was spent for the purpose to whichhe devoted It.See footnote26,infra,for testimony as to this point. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDties despite his suspicions.There is testimony that such a practiceisnot feasiblebecause of the nature of engineers' responsibilities and duties.Therefore I am led to the conclusion that it has not been demonstrated by any ofthe above five lines of testimony that Sperry assisted the DC by permitting Werst,or any other engineer, to use company time for DC business.There is another line of testimony which might be said to fall within the allega-tions of paragraph No. 9 of the complaint.This testimony is with respect to thepayment of DC representatives for their time spent at the National Labor RelationsBoard's hearing on August 4 and preelection meeting on August 30 and of theirobservers for time spent at the election itself on September 8. This line might alsobe said to relate to the allegations in paragraph No. 10 of the complaint as well asto objection No. 4 in the RD case. The General Counsel has not contended in hisbrief that this line of testimony established a violation of Section 8(a)(1). I donot find that it does establish a violation of Section 8(a)(1). I will, however, post-pone setting forth the basis for this conclusion to that portion of this report herein-below entitled "The conduct alleged in objection No. 4" at which point the testimonywill be considered.7.The conduct alleged in paragraph No. 10 of the complaintIn essence,it is alleged in paragraph No. 10 of the complaint that Respondent,by its "supervisor, Werst and other agents and supervisors" participated in the affairsof the DC and "contributed financial and other support."It is not contended, nor does it appear, that there is any evidence in the recordwhich may be said to be within the category of the phrase "other support."Asto the "financial" support, the only testimony I find which can be said to relate tothis allegation is with respect to the payment of DC representatives for time spentat the meetings of August 4 and 30, and as observers at the election.As previouslyindicated, I do not find this testimony would support a finding of a violation ofSection 8(a)(1) for the reasons which I state hereinbelow in my analysis of thistestimony in the section of this report in which objection No. 4 is considered. Ihave found Werst not to be a supervisor or an agent of Sperry. There appears tobe nothing in the record, which indicates nor is it contended, that anyother indi-vidual who participated in DC affairs was a supervisor or Sperry agent.Therefore,it appears that none of the allegations in this paragraph of the complaint has beensustained.8.The conduct alleged in objection No. 2The EA's objection No. 2 to the election (which was held on September 8) is asfollows:During the twenty four hour period preceding the election and while the elec-tion was in progress, supervisory employees called bargaining unit employeesinto private offices where two or three supervisors would discuss the unionvote with employees and question them as to their intentions with regard tothe election.Additional electioneeringwas conducted by other supervisorsthroughout the plant on September 7 and 8.Except for testimony in the nature of background information, testimony elicitedwith respect to this objection was limited (by my ruling based on the reasons statedhereinabove in the section of this report entitled "The Issues") to interviews occurringwithin the time and places specified in the objection. I did not limit the testimonyto only those interviews in which two or more supervisors were present, since I didnot consider the number of supervisors to be a significant element in the allegation.The record contains some details of the content of the conversations which tookplace in seven interviews supervisors had with six employees (one employee havingbeen interviewed twice by different supervisors).John Miazza, a senior engineer in department 9235, testified to being called into thecubicle of his engineering section head, John Diehlmann, in the morning of Septem-ber 7, who commenced the conversation by asking him if he had any question con-cerning the election.Their conversation apparently was in the nature of a discussionand argument which lasted "between an hour and a half and two hours."Miazzatestified that Diehlmann discussed the Company's pension plan with him and askedhim "a number of argumentative questions," such as "Do you really feel that youneed a union?" and "Do you want to have the type of union, the CIO union thatthe shop workers have?" The EA in its brief pointed outas significantthat Diehl-mann asked the question, "How do you justify your position with respect to theUnion with your hope that some day you will become a part of management?" Even SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.315assuming that Miazzi's testimony may be credited in its entirety,I do not find thatDiehlmann made any threats or promises of benefit.As tothe question of howMiazzi justified his position with his hope of becoming part of management, I donot interpretit as athreat that his attitude in favor of the Union would jeopardizehis chances of promotion. I believe it was asked to ascertain from Miazza whether,when he became part of management as he hoped,he would not object to havingthe engineers represented by a union affiliated with the CIO. It is evident thatMiazzi also interpreted the question in the same vein, for he testified that he answered"that I didn't feel that there was any inconsistency between union support and man-agement, that we were all doing engineering work and I thought that one objectivein the union was to raise the standards of engineering."Miazzi also testified to a conversation he had with Julian Gudel, engineeringdepartment head of the department to which Miazza and Diehlmann were assigned,in the afternoon of September 7.Gudel testified that the conversation took place inthe morning of September 6.The necessity of determining whether September 6or 7 is the correct date is not, to my mind, predicated on the possible applicabilityof a Board principle based upon the date,24 but solely a matter of whether it fallswithin the area of testimony which the Board directed me to hear with respect tothis objection.Miazzi testified that he was struck by the similarity between thequestions asked by both Diehlmann and Gudel and asked the latter if he had notbeen "briefed." (Gudel denied this portion of Miazzi's testimony.)This testimony,if credited, would tend to establish the date as the 7th, since the interview wouldhave had to follow the Diehlmann interview which occurred in the morning of thatdate.I am inclined to credit Miazzi's testimony on this point and on the date ofthe interview.However, I find nothing in his testimony of what Gudel stated tohim, even if accepted in its entirety, which would support the inference that therewas any threat or promise of benefit made to him in order to alter his votingintentions.Henry Defries, an engineer in Diehlmann's department, testified to a conversationhe had on September 7 with Diehlmann in the latter's cubicle. The EA points out thatDiehlmann started the conversation, as he had with Miazza, by discussing the Com-pany's pension plan.This, the EA contends in its brief, illustrates that their con-versation "was not an isolated event, but rather a part of a pattern," since previousreports of the pension plan were sent to the employees and not discussed individuallywith them. 'I assume that by its reference to a "pattern," EA is contending that theCompany engaged in a program of having supervisors interview employees withrespect to the election by commencing with a discussion of their interests in thepension plan.Even assuming that the Company did engage in a program of havingsupervisors discuss the pension plan with the employees, I cannot conclude from threeincidents 25 that the Company used such discussions as a springboard for discussingthe forthcoming election with employees on a wholesale basis or over what periodsuch discussions, if they occurred, took place (whether they occurred within theperiod alleged to in objection No. 2).Defries testified that Diehlmann asked him what his opinion was of the EA's affili-ation with the IUE, whether he did not think it "unprofessional" for an engineer tobelong to a trade union, whether he felt insecure in his job, and what goal he hadin mind for his future at Sperry.While I have no doubt that Diehlmann clearly indi-cated that the Company preferred that the vote go against the EA, I do not find thatanything said to Defries by Diehlmann could reasonably be construed as constitutinga threat or promise of benefit aimed at changing his vote.The question as to whatgoal he had in mind, depending on its context, might have been a subtle threat withrespect to his prospects of promotion.However, it is just as possible that it wasasked, and would reasonably have been so understood, preliminarily to advancing theargument that as an eventual part of management he (Defries) might prefer that theengineers not be represented by a trade union. It is not clear from Defries' testimonyas to his answer in what context the question was asked.He answered that he did not24 In its brief the EA contends that the Board "rule" formulated inPeerless PlywoodCompany,107 NLRB 427, with respect to the 24-hour period preceding an election isapplicable to the instant case.Since there is no evidence in the record of "electionspeeches . . . to massed assemblies of employees within 24 hours before" an election,against which thePeerless Plywoodrule was directed, I find no significance in the dateof the interview because of the rule.25Lester Wahrenburg also testified to an interview on September 7 in which EngineeringSection Head Wetherell gave him answers to a question about the pension plan which hadarisen in an earlier conversation. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant to become a supervisor,that he preferred working in the laboratory.In this con-nection it is noted that he testified that nothing that Diehlmann said to him indicatedthat he would suffer some disadvantage if he did or did not act in a certain way. I donot find any basis for concluding that the reference to his "goal"was in such contextas would make it reasonable to believe that it constituted a threat.Clyde A.Pritchett and Lester Wahrenburg testified to conversations on Septem-ber 7 withsupervisors in their cubicles in which the forthcoming election was dis-cussed.Nowhere in their testimony is there any reference to a statement made by thesupervisor which could possibly be construed as a threat or promise of benefit.Julian Furness, chairman of the EA's grievance committee and a senior engineer,testified that in the morning of the election(September 8) his supervisor,Sal Piccione,asked him to accompany him (Piccione) to the cubicle of another supervisor, Kenny,and that another supervisor,James Shaw,was also present when he entered thecubicle.They discussed some matter of business and then, he testified, all threesupervisors"fired"questions at him concerning the election,such as "What are yougoing to do when the Union loses the election?" and "What are you going to dowith your strike fund when the Union loses the election?"When he did notanswer,they asked him if he were afraid to do so; and he testified that he said he was not, butdid not answer their questions.Althoughthe EA quotes this testimony in its brief,itdoes not explain what inference or conclusions it wishes me to draw therefrom.I am unable to ascertain the purpose for the questions or the effect that was intended,except possibly to make Furness, as one of the top officials of the EA, feel uneasyabout the results of the election. I find nothing coercive therein.The EA also quotes in its brief the testimony of John Campbell, vice president ofthe EA, with respect to a conversation he had on September 7 with James Kenny, anengineer section head, in the presence of two other supervisors, Campbell testifiedthat Kenny said to him that he did not want to be misunderstood but that he (Camp-bell) would have one consolation if the Union loses, a "meteoric rise in the company."This was followed by the explanation that if he "spent eight hours a day on companybusiness instead of six.on company business and two hours a day on unionbusiness," he would "make out." EA contends that this was an attempt, apparentlyby promise of benefit, to persuade him to change his vote. In view of the explanationgiven, I find no promise of benefit, and, in view of Campbell's position in the EA,I consider the purpose advanced in the brief could hardly have been contemplated byKenny or have reasonably been so understood by Campbell.Not only do I find no element of coercion demonstrated by the testimony in therecord with respect to the interviews by supervisors of employees from the content ofthe statements made to employees, but also I find no element of coercion because ofthe extent (in number) of such interviews, or because of the situs of the interviews(as being in the locus of managerial authority).Comparing the number in thebargaining unit (approximately 3,500) with the number of the employees interviewed(6) I do not consider such isolated incidents of inherently noncoercive interviewscould have had sufficient impact to have interfered with the freedom of choice of theemployeesAs for the situs of the interviews, all but one were in cubicles which aresurrounded on three sides by 4-foot partitions and into which the interviewees werequite accustomed to go. I am convinced that these cubicles did not have such anaura of high managerial authority that the interviewees were overawed by findingthemselves therein.9.The conduct alleged in objection No. 4It is alleged in objection No. 4 that "the Company financed the activity of the De-certification Committee and of observers designated to act in its behalf."The testimony which might be said to relate to this objection can be divided into twocategories: (1) related to whether Sperry permitted proponents of the DC, particu-larlyWerst, to devote company time to DC business, and (2) related to the methodof payment of DC and EA representatives for the time they spent at the hearing onAugust 4 and preelection meeting of August 30, and as observers at the election onSeptember 8 .26^ There is also theincident inninth Werst devoted several hoursof company time toobtaining Rains' name from a referral service and for hiq initial consultation with RainsHe charged this against his PR time and Werst testified that in obtaining approvalthereforhe advised Doersam that lie wished to consult a lawyer but did not inform him of the pur-posethereofIn the absence of any showing of knowledge on the part of Doersam thatWerst had DC business in mind, it does not appear that the appropriatenessof permittingthe timeto be charged to "personal reasons" need beconsidered.For anexplanation of"PR time" see the second followingparagraph. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.317The first category of testimony was analyzed in the section of this report herein-above entitled "The conduct alleged in paragraph No. 9 of the complaint." I foundtherein no basis for concluding from such testimony that Sperry assisted the DCby permitting its proponents to use company time for DC business. I find for thesame reasons that this line of testimony does not support the allegation in objectionNo. 4The second category of testimony involves Sperry's practice of allocating toengineers 10 days per annum which they can use for "personal reasons" subject tothe approval of a supervisor.Time so spent is charged against their quota of 10days and is designated by the employees on their timesheets as "PR time." It alsois the established practice that time spent by engineers on activities of the EA wascharged by them on their timesheets to "UA time" (union activity time) and timeso reported was not paid for by Sperry, but was in turn reported by it to the EA,which compensated the employees for time so charged.There is testimony thatin the past Sperry resisted requests that time devoted to union activities be charge-able to PR time, although it appears that the Company paid employees for timespent on some phases of EA activity without charging time so spent against theirquota of PR time.Itwas stipulated that all observers at the election (both EA and DC) were paidby Sperry for their time spent in that capacity without any charge against theirPR time It was also stipulated that Werst charged on his timesheet the time hespent at the August 4 and 30 meetings to PR time and was paid in accordance there-with.Itwas also stipulated that Edward S. Langholz charged on his timesheetthe time he spent as an EA representative at the August 4 meeting to an accountdesignation for time spent on those phases of union activities paid by Sperry andthat he was paid in accordance with said timesheet.Campbell and Furness, officialsof the EA, charged their time spent in the two meetings against an account whichembraced those phases of union activity which were not paid by Sperry, but forwhich time the EA made reimbursement to the employee.There is no showingthat Sperry made payments to the representatives of the EA and the DC in any othermanner than as they indicated on their individual timesheets.At the August 4 meeting there were apparently four employees representing theEA and three representing the DC.At the August 30 meeting there were apparentlytwo employees representing the EA and two representing the DC.They were paidfor their time in one of three ways- by the EA, if they charged their time to theUA account which required reimbursement by the EA (as apparently was the casewith respect to Campbell and Furness, EA representatives); by Sperry, if theycharged their time to PR time (as was the case with respect to Werst, a DC repre-sentative); or by Sperry, if they charged their time to the account to which unionactivity time could be charged which would be paid by Sperry (as was the casewith respect to Langholz, an EA representative). It would appear that from theindividual employee's standpoint those who fared the worst were the employees whocharged their time to "PR time," for they thereby lost that much time out of their10-day quota.No loss of pay was incurred whichever way the time was charged.There is testimony that Sperry indicated at the August 4 and 30 meetings that EArepresentatives and observers would not be permitted to charge time spent at themeetings and election to PR timeCampbell, the EA's vice president, testified thatat the August 4 meeting he said to McMorrow, "I guess I will put this down asPR time" and that McMorrow replied "in essence," "You are crazy, if you do."On the other hand the EA's grievance committee chairman, Furness, testified thathe overheard Campbell say to Hirschberg, "I suppose we can charge this timeagainst PR," and that Hirschberg answered, "No."McMorrow was not presentat the meeting and Hirschberg denied that such conversation occurred. It is clearthatCampbell could not have had the conversation to which he testified withMcMorrow.While he might have been mistaken in his testimony as to the identityof the person with whom he had the conversation, and, instead, had a somewhatsimilar conversation with Hirschberg, as Furness testified, I do not find their testi-mony sufficiently convincing to discredit Hirschberg's denial.Hall, EA's president, testified to a conversation he had with Hirschberg at theAugust 30 meeting in which he said (after Hirschberg stated that EA observersshould charge their time to UA), "I suppose the decertifiers [DC observers at theelection] will be paid for by the Company" to which statement Hirschberg made noanswer.He also testified that Julian Liebner, a member of the staff of the IUEwho attended the meeting, witnessed this conversation, and that a number of otherswere also present. It is not clear whether he meant the others were present at themeeting or in his presence when the conversation occurred. Liebner, who confirmed 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the conversationtook place, testified that it occurredacrossthe conference tableat which the others who attendedthe meetingwere seated. I find somewhat suspectthe singlingout of Liebner by Hall as a "witness" to the conversation in face ofLiebner's testimony as tothe presence of the others at the table when the conver-sation was supposedto have occurred.Hirschbergdeniedthatthe conversationtook place and two others who were present, including Furness, testified that theydid not hear sucha conversation.I do not find Hall's and Liebner's testimony as tothe conversationin questionsufficientlyconvincingto permit the discrediting ofHirschberg's denial.I have resolved the credibility issues with respect to the aforesaid conversationsat the two meetingsin view of the reliance the EA placed upon them in its briefwith respect to objection No. 4.Assuming that these conversations did take placeand doestablish that Sperry indicated that it intended to follow a policy of permittingtheDC representatives and observers to charge their time to PR and requiringthe EA to reimburse their representatives and observers,it is clearthat Sperry didnot follow such a policy. It did not require the EA to reimburse Langholz, one ofthe EA representatives at the August 4 meeting, and paid both EA and DC observerswithout any chargeagainstPR time.In any event,even assumingthat Sperry denied the EA representatives the priv-ilege of charging their time to "PR," I do not consider such action would havebeen of sufficient moment to sustain this objection as a basis for setting aside theelection.As far as the EA representatives were concerned this would have workedno personalhardship on them. If anything, it would have been to theirpersonaladvantage, for they would have been paid for their time without sacrificing part oftheir quotaof PR time. It might be said that it would have worked to the disadvan-tage ofthe EA, in that the EA would have been required to use its funds to reimburseits representatives.I am far from convinced that this would have constituted such ahardship upon the EA as to have prevented it from carrying on its activities in somemeasure andthus affected the outcome of the election. In view of the extent of itscampaign and the size of its membership, it would appear that if such an expenditurehad been required with respect to three of its representatives at the August 4 meeting(the fourth, Langholz, was paid by Sperry) and its two representatives at the August30 meeting, such expenditure would have been minimal and could have had noeffect unon the EA's activities or the results of the election.The General Counsel made no reference in his brief to the lines of testimonyabove considered with respect to objection No. 4, although the testimony was elicited,in the main, from witnesses called by him ostensibly with respect to the issues inthe CA case.10.Conclusions as to the CA caseAs above indicated, I am of the opinion the Respondent's conduct with respect toWerst, through its Supervisors Doersam, McMorrow, and Hirschberg, constituted"interference" within the meaning of Section 8(a)(1) of the Act. I found thatthey implanted in Werst's mind the idea of assuming leadership in organizing thosein the bargaining unit who were dissatisfied with the affilation of the EA with theIUE, advised him of the initial steps to take, and encouraged him to take action.Therefore, I concluded that Respondent did, to some degree, initiate the organizationof the DC.I do not make any conclusions with respect to the allegation in paragraph No. 8of the complaint that Respondent violated the Act by "urging" its employees to sup-port the DC.As stated in the section of this report hereinabove entitled "TheIssues" indenying the motion to dismiss this allegation, there might be a violationof the Act by such conduct depending upon what finding is made with respect to theallegationwhich precedes it in said paragraph. I have found that this precedingallegation has in part been sustainedHowever, I see no purpose in determiningthe issue with respect to the "urging" (which Respondent admits as to the periodfollowing August 4).Were I to conclude that the "urging" did constitute a viola-tion, because of the finding made with respect to the allegation which precedes it,the appropriate remedy would appear to be an order upon the Respondent to ceaseand desist from such conduct in the future in the event the condition precedentexisted of a similar violation to that which I have found. Since I shall recommendas a remedy for the violation found that Respondent cease and desist from suchconduct and like and related conduct, it is evident that the condition precedentcannot come into existence without violating the cease and desist order which willbe recommended. In view of the fact that the remedy flowing from a finding of aviolation by Respondent's conduct with respect to the "urging" does not appear tobe necessary to effectuate the purpose of the Act, I see no purpose in making adeterminationwith respect thereto. SPERRY GYROSCOPE CO., DIV. OF SPERRY RAND CORP.319I am not of the opinion that any of the allegations of the complaint, other thanthat above indicated, have beensustained.11.Conclusions as to the RD caseAs above indicated, I do not find that that portion of the record with respect tothe conduct of Respondent alleged in EA's objections Nos. 2 and 4 demonstratesthat Respondent interfered with the election by inhibiting the freedom of choice ofthe members of the bargaining unit.Therefore I shall recommend that the EA'sobjections Nos. 2 and 4 be overruled.There is a question as to what effect, if any, the finding of a violation of Section8 (a)( I) in the CA case has upon the RD case, for both the General Counsel andthe EA have contended that the petition in the RD case should be dismissed, ifthere be such a finding.This contention is discussed in the section hereinbelowentitled "The Remedy."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, which I have foundto constitute interference within the meaning of Section 8 (a) (1) of the Act occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE,REMEDYHaving found that the Respondentengaged incertain conduct in violation ofSection 8(a) (1), I shall recommend that it cease and desist therefrom and from like,and related conduct and take certain affirmative action designed to effectuate thepolicies of the Act.General Counsel and the EA have indicated that the dismissal of the petition inthe RD case would be an appropriate remedy for a finding in the CA case of a viola-tion ofSection 8(a)(1).It appears that they cannotmeansuch a finding of aviolation as would fall within objections Nos. 2 and 4 in the RD case.The GeneralCounsel speaks of a finding of the "invalidity of the RD petition" because of aviolation of Section 8(a) (1). Such a finding could not be predicated on the conductalleged in said objections even if the allegations therein were proved, since theyrelate to matters occurring after the petition was filed and the execution of theagreement that the election be held.Conduct of Respondent upon which the validityof the petition could conceivably be attacked would have had to occur during aperiod preceding that covered by the objections.Thus, I am unable to understandGeneral Counsel's contention that because "the objections in the RD case involvethe same issues as those in the CA case," they were consolidated to permit sucha remedy.As stated hereinabove, it appears that the issues coincide only to alimited extent.If there were a finding of a violation of Section 8(a) (1) withrespect to conduct also alleged in the objections, the appropriate remedy wouldappear to be to set aside the election, not to dismiss the petition as invalid.General Counsel citesBirmingham Publishing Company,118 NLRB 1380, asauthority for dismissing the petition in an RDcasebased on a finding of a violationof Section 8(a)(1) in a consolidated CA case.However, in the RDcase cited, noaction had, as yet, been taken disposing of the question of whether an electionshould be held or the petition dismissed, and the Board consolidated the CA casewith it, the cases having been heard separately, since, as the Board indicated, thefinding of the violation of Section8(a)(1) inthe CA case was dispositive of theaforesaid question pending in the RD case.I cannot recommend an order in the CA case requiring the Respondent to takesome actionwhich would in any manner affect the petition in the RD case herein.In a hearing on the petition, the parties stipulated to the holdingof an electionwhich agreement was approved by the Acting Regional Director. I do not considerthat the Board has directed me to make recommendations in the RD case with respectto whether the petition raiseda question concerningrepresentation or the appropri-ateness of the Acting Regional Director's approval of the stipulation,since Iwas onlydirectedto hear matters relating toobjections Nos. 2 and 4 which could not possiblybear upon the validity of the petition 27Although the Board ordered that the cases27The pertinent portion of the Board's order is as follows:IIT IS FURTHER ORDERED that a hearing be held before a Trial Examiner, to bedesignated by the Chief Trial Examiner, to resolve the issues raised by Objections 2and 4 and that such hearing may be consolidated with the hearing on the charges filedin Case No 2-+CA-713 . .. . 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDherein be consolidated,in the absenceof thependency in the RD case of the ques-tion of whether the electionshould be heldor the petition dismissed,I find no basisfor even inferring the existence of a directive to consider such aquestion.Therefore,I consider it outsidethe scope of my authorityin this proceedingtomake anyrecommendationto the Board withrespect to the appropriatenessof the remedysuggestedby the EA and the General Counsel.However,in light of the findingin the CA caseof a violation of Section 8(a)(1),the Boardmight wishto considerwhether it would effectuate the policy of the Actto overrulethe ActingRegional Director's approvalof the stipulation for certifica-tion upon consent election and dismiss the petitionin theRD case.Ibelieve itwould be inappropriatefor me to make a gratuitous recommendationwith respectto the appropriatenessof theBoard undertaking consideration of this question orwith respect to how the questionshould be determined,were it tobe considered.Upon the basis of the foregoing findings offact, andupon the entirerecord in thisproceeding, I make the following:CONCLUSIONS OF LAw1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.The EA is a labor organization within the meaning of Section 2(5) of the Act.3.By implanting in the mind of an employee the idea of organizing a movementto decertify a union which is the recognized bargaining representative for the unitof which said employee is a member, encouraging him to take such action,and ad-vising him of the initial steps to take,Respondent did initiate such a movement andthereby has interfered with employees in the exercise of their statutory rights withinthe meaningof Section 8(a) (1) of the Act.4.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.5.None of the allegations of unfair labor practices set forth in paragraphsnumbered 9 and 10 of the complaint herein has been sustained.6.The allegations set forth in paragraph numbered 8 have been sustained to theextent of the finding in paragraph numbered 3 hereinabove.[Recommendations omitted from publication.]McCormick Construction CompanyandJoseph HenderLocal Union 542, International Union of Operating Engineers,AFL-CIOandJoseph Hender.CasesNos. 4-CA-1670 and4-CB-421.March 15, 1962,SUPPLEMENTAL DECISION AND ORDEROn March 23, 1960, the Board issued its Decision and Order in theabove-entitled proceeding,' finding that the Respondent Company andthe Respondent Union had engaged in and were engaging in certainunfair labor practices violative of Section 8(a) (3) and (1) andSection 8(b) (2) and (1) (A) of the Act, respectively. In brief, theBoard found that the Respondents entered into and maintained ahiring arrangement which failed to contain certain safeguards re-quired by the Board as set forth in itsMountain Pacificdecision.2In addition, the Board found that the Respondents by maintainingand enforcing this arrangement discriminated against Joseph Render.1126 NLRB 1246.(Member Fanning not participating.)2Mountain Pacific Chapter of the Associated General Contractors,Inc., et at.,119NLRB 883.136 NLRB No. 33.